                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL JOHN RODRIGUES,                           Case No.12-cv-02831-YGR
                                                         Petitioner,
                                   8
                                                                                           JUDGMENT
                                                    v.
                                   9
                                                                                           Re: Dkt. No. 46
                                  10     RON BARNES,
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Pursuant to the Order denying the petition for writ of habeas corpus entered November 20,

                                  14   2018, judgment is entered in favor of respondent and against petitioner. Petitioner shall obtain no

                                  15   relief by way of the petition.

                                  16           IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: November 26, 2018

                                  18                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Rev. 09-18
